                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

VANCE SHANNON,                                  )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       ) Case No. 4:18-CV-1714 PLC
                                                )
NANCY A. BERRYHILL,                             )
Deputy Commissioner of Operations,              )
Social Security Administration,                 )
                                                )
            Defendant.                          )

                               MEMORANDUM AND ORDER

       This case is before the Court on Defendant Nancy A. Berryhill’s motion to reverse the

decision of the administrative law (ALJ) and remand the case to Defendant pursuant to sentence

four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). [ECF No. 19] Plaintiff did

not file a response.

       On October 9, 2018, Plaintiff filed a complaint seeking review of Defendant’s decision

that Plaintiff was not under a disability within the meaning of the Social Security Act. [ECF No.

1] Defendant filed her answer and a transcript of the administrative proceedings. [ECF Nos. 10,

11] Plaintiff filed a brief in support of the complaint, as well as a statement of uncontroverted

facts. [ECF Nos. 12, 12-1]

       On April 15, 2019, Defendant filed the instant motion to reverse and remand the case to

Defendant for further action under 42 U.S.C. § 405(g), which permits the Court to “enter, upon

the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). Defendant states that, in preparing the brief in support of
Defendant’s answer, agency counsel determined that remand was necessary “to provide the ALJ

an opportunity to evaluate Plaintiff’s mental impairments to determine if they are medically

determinative impairments and, if so, whether they are severe and impose work-related

limitations that should be accounted for in Plaintiff’s residual functional capacity.” [ECF No.

19]   Defendant explains:   “Remand would expedite administrative review, ensure that the

Commissioner properly considers Plaintiff’s claim, and could make judicial review

unnecessary.”

       Based on the record, the Court grants Defendant’s unopposed motion to reverse the

ALJ’s decision and remand this matter to Defendant for further proceedings pursuant to 42

U.S.C. § 405(g). Accordingly,

       IT IS HEREBY ORDERED that Defendant’s unopposed motion to reverse and remand

[ECF No. 19] is GRANTED.

       A separate judgment in accordance with this Memorandum and Order is entered this

same date.




                                                   PATRICIA L. COHEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 3rd day of June, 2019




                                              2
